Appeal from an order of the Extraordinary Special and Trial Term of the Supreme Court, Kings County, dated May 16, 1975, which denied petitioner’s application to quash a subpoena duces tecum. Order affirmed, without costs. The denial of an application to quash a subpoena duces tecum, instituted in the Supreme Court, is a final and appealable order (Matter of Boikess v Aspland, 24 NY2d 136, 138-139; Matter of Inter-City Assoc. [People], 308 NY 1044). The Supreme Court is a court of general jurisdiction, empowered to deal with both civil and criminal matters. The order to show cause upon which the application herein was made was submitted to Special Term, but the clerk referred it to Criminal Term. The Justice at Criminal Term signed the order to show cause and made it returnable before Justice Murtagh, presiding at the Extraordinary Special and Trial Term. Appellant should not be deprived of its right to appeal because of the internal procedures of the court in this matter, since it is manifest that the application, if brought on the civil side of the court, would be governed by the CPLR (Matter of Ryan [Hogan], 306 NY 11; People v Doe [Byk] 247 App Div 324, affd 272 NY 473). The Special Prosecutor has agreed that the subpoena should be deemed limited to the persons and matters specified on page 9 of his memorandum of law. So limited, we do not consider the subpoena to be so broad and vague as to be violative of due process or the Fourth Amendment or invalid for any of the other reasons urged by appellant. Rabin, Acting P. J., Hopkins, Latham, Munder and Shapiro, JJ., concur.